Per Curiam.
The charge could be sustained only by showing the judgment of the justice to be void for excess of jurisdiction. The parties went voluntarily before him, and had they submitted the matter to his own decision instead of that of arbitrators, or had the defendants confessed judgment, it is conceded that all would have been within the pale of his authority. By the amicable institution of the action, the parties were regularly before him, and he *238had acquired jurisdiction in the first instance ; so that it might admit of a question, were it necessary, whether a jurisdiction thus regularly acquired could be ousted by a subsequent irregularity in submitting the cause to arbitrators, or whether by such submission it were withdrawn from the jurisdiction of the justice. But though there was actually an award, it was relinquished, and the cause subsequently compromised by an agreement for a' less sum, for which the justice gave judgment with the assent of all parties. By this compromise the cause was restored to its original footing ; and the judgment pursuant to it, being substantially by confession, was within the letter of the act, and a bar to a subsequent action.
Judgment reversed, and a venire de novo awarded.